MEMORANDUM **
This is an appeal from the district court’s June 14, 2007 order dismissing appellant’s complaint with prejudice.
Appellees’ request for judicial notice is granted.
*565We have received and reviewed “Appellant’s Compliance with Order November 16, 2007 Re; [sic] Order to Show Cause”, as well as appellees’ response and appellant’s reply. A review of the record, the opening brief, and the responses to the order to show cause indicate that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.